Affirmed and Affirmed as Modified; and Opinion Filed June 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01438-CR
                                     No. 05-13-01439-CR
                                     No. 05-13-01444-CR
                                     No. 05-13-01445-CR

                        MARCUS COURTNEY BRYANT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
      Trial Court Cause Nos. F05-43794-H, F05-43793-H, F13-24413-H, F13-24416-H

                              MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Bridges

       Marcus Courtney Bryant appeals his convictions for theft and burglary of a habitation. In

four issues, appellant contends the sentences imposed violate his constitutional rights and the

judgments in the burglary cases should be modified. In the burglary cases, we modify the trial

court’s judgments and affirm as modified. In the theft cases, we affirm.

       In cause nos. 05-13-01438-CR and 05-13-01439-CR, appellant waived a jury and pleaded

guilty to theft of property valued less than $1,500 and having two prior theft convictions. See

TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2013). Pursuant to plea agreements, the trial
court assessed punishment at two years’ confinement in state jail, probated for five years, and

$1,000 fines.      The State later moved to revoke community supervision, alleging appellant

violated the terms of his community supervision, including by committing two new burglary

offenses. Appellant pleaded true to the allegations in a hearing on the motions. The trial court

found the allegations true, revoked appellant’s community supervision, and assessed punishment

at two years’ confinement in state jail.

       In cause nos. 05-13-01444-CR and 05-13-01445-CR, appellant waived a jury and pleaded

true to burglary of a habitation. Id. § 30.02(a) (West 2011). After finding appellant guilty, the

trial court assessed punishment at twenty years’ imprisonment in each case.

       In his first and second issue, appellant contends the sentences are grossly

disproportionate to the offenses and inappropriate to the offender, in violation of the United

States and Texas Constitutions. Appellant asserts he committed the offenses to support his drug

addiction, and he should have been continued on community supervision and been given drug

treatment. The State responds that appellant failed to preserve his complaints for appellate

review and alternatively, the sentences cannot be characterized as being grossly disproportionate

to the offenses.

       Appellant did not complain about the sentences either at the time they were imposed or in

his motions for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d at 723.

Thus, he has not preserved this issue for appellate review.      Moreover, punishment that is

assessed within the statutory range for an offense is neither excessive nor unconstitutionally

cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772 (Tex. App.—Dallas 1997, pet. ref’d); see

also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984). Theft of property valued

less than $1,500 and having two prior theft convictions is a state-jail felony, punishable by



                                               ‐2‐ 
confinement in state jail for 180 days to two years and an optional fine not to exceed $10,000.

See TEX. PENAL CODE ANN. §§ 12.35, 31.03(a), (b)(4)(D) (West Supp. 2013). Burglary of a

habitation is a second-degree felony offense, punishable by imprisonment for two to twenty

years and an optional fine not to exceed $10,000. Id. §§ 12.33, 30.02(a), (c)(2) (West 2011).

Appellant’s sentences of two years in state jail and twenty years imprisonment are within the

statutory ranges of their respective offenses. We conclude the sentences do not violate either the

United States or Texas Constitution. We overrule appellant’s first two issues.

       In his third and fourth issues, appellant contends the trial court’s judgments in the

burglary cases should be modified to reflect there were no plea bargain agreements. The State

agrees the judgments should be modified as appellant requests.

       The records show appellant entered open guilty pleas to the charges in the indictments.

The judgments, however, erroneously recite terms of plea bargain agreements. We sustain

appellant’s third and fourth issues. In cause nos. 05-13-01444-CR and 05-13-01445-CR, we

modify the trial court’s judgments to show the terms of plea bargain were “open.” See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). As modified, we affirm.

       In cause nos. 05-13-01438-CR and 05-13-01439-CR, we affirm the trial court’s

judgments.

Do Not Publish
TEX. R. APP. P. 47
131438F.U05

                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                               ‐3‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


MARCUS COURTNEY BRYANT,                             Appeal from the Criminal District Court
Appellant                                           No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                    F05-43794-H).
No. 05-13-01438-CR       V.                         Opinion delivered by Justice Bridges,
                                                    Justices Francis and Lang-Miers
THE STATE OF TEXAS, Appellee                        participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 17, 2014




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                            ‐4‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


MARCUS COURTNEY BRYANT,                             Appeal from the Criminal District Court
Appellant                                           No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                    F05-43793-H).
No. 05-13-01439-CR       V.                         Opinion delivered by Justice Bridges,
                                                    Justices Francis and Lang-Miers
THE STATE OF TEXAS, Appellee                        participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 17, 2014




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                            ‐5‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


MARCUS COURTNEY BRYANT,                              Appeal from the Criminal District Court
Appellant                                            No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                     F13-24413-H).
No. 05-13-01444-CR        V.                         Opinion delivered by Justice Bridges,
                                                     Justices Francis and Lang-Miers
THE STATE OF TEXAS, Appellee                         participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered June 17, 2014




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                             ‐6‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


MARCUS COURTNEY BRYANT,                              Appeal from the Criminal District Court
Appellant                                            No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                     F13-24416-H).
No. 05-13-01445-CR        V.                         Opinion delivered by Justice Bridges,
                                                     Justices Francis and Lang-Miers
THE STATE OF TEXAS, Appellee                         participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered June 17, 2014



 
 
 
 
 
                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
 
                                                    JUSTICE
 



                                             ‐7‐